Case 2:18-cv-00139-JDL Document 97-36 Filed 11/04/20 Page 1 of 6   PageID #: 2095
                                                                        EXHIBIT
                                                                            36
Case 2:18-cv-00139-JDL Document 97-36 Filed 11/04/20 Page 2 of 6   PageID #: 2096
Case 2:18-cv-00139-JDL Document 97-36 Filed 11/04/20 Page 3 of 6   PageID #: 2097
Case 2:18-cv-00139-JDL Document 97-36 Filed 11/04/20 Page 4 of 6   PageID #: 2098
Case 2:18-cv-00139-JDL Document 97-36 Filed 11/04/20 Page 5 of 6   PageID #: 2099
Case 2:18-cv-00139-JDL Document 97-36 Filed 11/04/20 Page 6 of 6   PageID #: 2100
